Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


The Good Shepherd Hospital, Inc. d/b/a               Appeal from the 71st District Court of
Christus Good Shepherd Medical Center                Harrison County, Texas (Tr. Ct. No. 18-
Longview, Appellant                                  0718). Opinion delivered by Justice Carter,
                                                     Chief Justice Morriss and Justice Burgess,
No. 06-18-00107-CV         v.                        participating.   *Justice Carter, Retired,
                                                     Sitting by Assignment.
Select Specialty Hospital - Longview, Inc.,
Appellee



       As stated in the Court’s opinion of this date, we find no error in the trial court’s
temporary injunction. We affirm the temporary injunction of the trial court.
       We further order that the appellant, The Good Shepherd Hospital, Inc. d/b/a Christus
Good Shepherd Medical Center Longview, pay all costs of this appeal.




                                                      RENDERED MAY 3, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk